DETAILED ACTION
Claims 1-11 are pending.  Claims 1-6 and 9-10 are considered in this Office action with Claims 7-8 and 11 being Non-Elected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-8 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant's election without traverse of the non-elected Claims in the reply filed on 1/6/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 2/15/2021 and 12/22/2021 have been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  The initialed and dated copies of Applicant’s IDS form 1449 are attached to the instant Office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations which makes an adjustment for creating employment in relation to a four-team two-shift work type of a company (Analyzing the Information, an evaluation and judgment; a Mental Process, and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity) converges collective intelligence for an opinion collection item of introduction of the four-team two-shift work type and an opinion collection item of an employment expansion rate by a request of the operating computer, and provides a converged opinion and a numerical value related to the converged opinion (Analyzing the Information, an evaluation and judgment; a Mental Process, and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity), and reevaluates and adjusts unreasonable cost of the company by the request of the operating computer, wherein the operating computer is operated to improve productivity of the company while increasing employment by increasing daily operating hours of the company compared to an existing work type through a work type that distributes workforce by operating the work in two shifts or a work type that distributes workforce into a weekday team (Monday, Tuesday, Wednesday, and Thursday) and a weekend team (Friday, Saturday, and Sunday) in the introduction of the four-team two-shift work type of the company (Analyzing and Transmitting the Analyzed Information, an evaluation and judgment; a Mental Process, and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information but for the recitation of generic computer components.  That is, other than reciting for an operating computer, a collective intelligence converging system, and a numerical value determining system, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information for a 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The operating computer, collective intelligence converging system, and numerical value determining system are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the transmitting steps above are insignificant extra-solution activity as these are transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to 
“Further, the expert terminal 240 and the participant terminal 250 may be configured of mobile communication terminals, such as a desktop computer, a notebook computer, a tablet computer, and a smart phone, which include the communication means connectable to the management computer 210 through communication, and are capable of executing a web program or a computer application program provided by the management computer 210.”

	Which states that any computing device, such as a laptop, tablet, mobile phone, etc. can be utilized to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the operating computer, systems, etc., nor transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Claims 2-6 and 9-10 contain the identified abstract ideas, further narrowing them, with additional elements such as a number of units which are highly generalized as per Applicant’s specification when considered under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (KR10-1804960) in view of Bae (NPL – Shift System and Working hours provided in IDS) in further view of HNS (Okada) (JP2005-234852).

Regarding Claim 1, Yoon teaches a system for creating employment through a work type of a general office work established by collective intelligence convergence; the system comprising: 
an operating computer which makes an adjustment for creating employment ([0021] makes an adjustment for employment using a computer system); 
a collective intelligence converging system which converges collective intelligence for an opinion collection item of introduction of the four-team two-shift work type and an opinion collection item of an employment expansion rate by a request of the operating computer, and provides the operating computer with a converged opinion and a numerical value related to the converged opinion ([0024-25]); and provides a ranking as in [0021] and [0027] which is a convergence)
Although Yoon teach adjusting of information for employment reasons, it does not explicitly state this is for a work type of four teams and two shifts, a numerical value determining system which reevaluates and adjusts unreasonable cost of the company by the request of the operating computer, 
Bae teaches for a work type of four teams and two shifts (p. 25 shift system work types with any type of team), 
a numerical value determining system which reevaluates and adjusts unreasonable cost of the company by the request of the operating computer (system is used to preserve wages by means of in-depth analysis of Yuhan-Kimberly and POSCO examples which apply the system using four teams and two shifts, and analysis of wages when applying different combinations of shifts and teams in similar companies on p. 135-137),
wherein the operating computer is operated to improve productivity of the company while increasing employment by increasing daily operating hours of the company compared to an existing work type through a work type that distributes workforce by operating the work in two shifts or a work type that distributes workforce into a weekday team (Monday, Tuesday, Wednesday, and Thursday) and 
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the adjusting of information for employment reasons based on analyzed information of Yoon with the analyzation of information for employment reasons of Bae as they are both analogous art along with the claimed invention which to solutions to problems in staffing and scheduling of employees as the combination would lead to an improved system which would increase the productivity of the company, and thus improve profits as taught in Bae (p. 125).
Although the combination of Yoon and Bae teach an operating which improve productivity as above, they do not explicitly stat adjust work hours of individuals on certain days.
HNS teaches displaying of personnel expenses in the case where an employee works during a particular shift, and registering for that desired time slot as in [0010] and [0101-107].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the adjusting of time schedules of the combination of Yoon and Bae with the expenses and unwanted costs of HNS as they are all analogous art along with the claimed invention which to solutions to problems in staffing and scheduling of employees as the combination would lead to an improved system which would decrease the costs of workers, and thus improve profits as taught in HNS ([0010]).
Regarding Claim 2, Neither Yoon nor Bae teaches preferred step by step approach.
HNS teaches the operating computer adjusts the number of input employees of a work team most preferred by workers step by step in order to equally set the number of input employees in each group ([0101]-[0107] registered desired work time slot for proper amount of employees).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the adjusting of time schedules of the combination of Yoon and Bae with the expenses and 
Regarding Claim 9, Yoon teaches wherein: the operating computer adopts a two-team two-shift work type in a transitional period when the company is difficult to adopt the four-team two-shift work type, and adjusts the number of input employees in a work team of the two-team two-shift work type (This is taught as in Claim 1 above, as whether there is a transitional period when the company is difficult to adopt does not change how the system would work).

Allowable Subject Matter
Claims 3-6 and 10 are objected to as being currently rejected as above, but would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection, and all rejections, set forth in the action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 101804960 B1
YOON SEONG MIN
Collective intelligence convergence system and method thereof
US 20200334602 A1
Anderson; Duane E.
SYSTEM AND METHOD FOR MULTILATERAL SCHEDULING OF RESOURCES
JP 2005234852 A
OKADA K
Work shift management device for restaurant, selects work shift according to operation information showing state of factor affecting sales of each day relative to employees, and registers selected work shift as plan work shift
WO 2021149652 A1
SATO TAKASHI
INFORMATION PROCESSING DEVICE, METHOD, AND PROGRAM
WO 2020222540 A1
YOON SEONG MIN
METHOD FOR PROVIDING CUSTOMER-TAILORED CONSULTING ON BASIS OF EVALUATING PROPOSAL THROUGH COMPENSATION MECHANISM
WO 2020045885 A3
YOON SEONG MIN
NUMERICAL DETERMINATION SYSTEM AND METHOD THEREFOR
WO 2020045885 A2
YOON SEONG MIN
NUMERICAL DETERMINATION SYSTEM AND METHOD THEREFOR
WO 2020045884 A1
YOON SEONG MIN
SYSTEM FOR CREATING EMPLOYMENT THROUGH WORKING TYPE CONFIGURED BY COLLECTION OF COLLECTIVE INTELLIGENCE, AND METHOD THEREFOR
WO 2019156445 A1
YOON SEONG MIN
BUSINESS EXECUTION SYSTEM AND METHOD THEREFOR
KR 20200121517 A
YOON SEONG MIN
Decision support system and method thereof
KR 20200024741 A
YOON SEONG MIN
An Employment Creation System and Its Method through Work Forms Set by Collective Intelligence Convergence
KR 20190097349 A
YOON SEONG MIN
Business execution system and method thereof
KR 102130804 B1
YOON SEONG MIN
METHOD FOR CUSTOMIZED CONSULTING BASED ON PROPOSAL EVALUATION USING COMPENSATION MECHANISM
KR 102045540 B1
YOON SEONG MIN
An Employment Creation System and Its Method through Work Forms Set by Collective Intelligence Convergence
KR 101998825 B1
YOON SEONG MIN
Numerical Determination System and Method Thereof
JP 6842785 B1
 
情報処理装置、方法及びプログラム
JP 2005234852 A
OKADA, KOICHI
SERVICE SHIFT MANAGEMENT DEVICE AND SERVICE SHIFT MANAGEMENT PROGRAM
US 20200273562 A1
Tolbert; Dante
AUTOMATED HEALTHCARE STAFFING SYSTEM
US 20200210964 A1
Monovich; Amit et al.
METHODS AND SYSTEMS FOR OFFERRING SERVICE TIMES BASED ON SYSTEM CONSIDERATION
US 20200210963 A1
Parash; Tomer et al.
METHODS AND SYSTEMS FOR APPOINTMENT BOOKING
US 20200210961 A1
Rosental; Elhanan et al.
SYSTEMS AND METHODS FOR WORK CAPACITY PLANNING
US 20200104801 A1
KWON; Ah Young et al.
METHOD FOR ENHANCED SCHEDULE MANAGEMENT BASED ON ROTATION PATTERN AND APPARATUS FOR THE SAME
US 20190130328 A1
SHUKLA; Shivani et al.
METHODS AND SYSTEMS FOR SIMULATING AND OPTIMIZING A WORK ENVIRONMENT USING AN AGENT BASED MODEL FOR SCHEDULING AND STAFFING OF RESOURCES
US 20170300861 A9
Avats; Roger
WEB AND MOBILE BASED SCHEDULER AND METHODS FOR IDENTIFYING EMPLOYMENT NETWORKING OPPORTUNITIES UTILIZING RESERVED SCHEDULING
US 20130090968 A1
Borza; Stephen
METHODS OF EMPLOYEE SCHEDULING AND MANAGEMENT
US 10628766 B2
Sirmokadam; Sumukh Sudhakar et al.
Method and system for enabling dynamic capacity planning
US 20210319408 A1
Jorasch; James et al.
PLATFORM FOR ELECTRONIC MANAGEMENT OF MEETINGS


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        1/22/2022